In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Westchester County, dated May 17, 1968, which dismissed the writ. Judgment modified, on .the law, by adding a provision thereto that the dismissal of the writ is without prejudice to the relator raising the same issues on his appeal from the judgment of conviction in the County Court, Nassau County, rendered December 18, 1967, which appeal is pending in this court. As so modified, judgment affirmed, without costs. Appellant was convicted of attempted forgery in the second degree in the County 'Court, Nassau County, on his plea of guilty. Judgment of resentenee thereon was rendered on December 18, 1967. A notice of appeal from that judgment was filed. Instead *770of perfecting that appeal, appellant instituted this habeas corpus proceeding to test issues which are a proper subject of appeal from the judgment of coni viction. There is no reason of practicality or necessity to depart from the orderly judicial process of appeal (People ex rel. Keitt v. McMann, 18 N Y 2d 257). Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuseello, JJ., concur.